Citation Nr: 9908510	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-31 028	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits on account of service-
connected disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 26, 1991, to 
October 8, 1996.  He died on November [redacted], 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a denial of accrued benefits on account of 
the veteran's service-connected hepatocellular cancer and 
lung metastasis.  


FINDINGS OF FACT

1.  The veteran was released from active military service on 
October 8, 1996.

2.  By a November 1, 1996, decision, service connection was 
granted for hepatocellular cancer and lung metastasis, 
effective from October 9, 1996.

3.  The veteran died on November [redacted], 1996.


CONCLUSION OF LAW

Accrued benefits on account of hepatocellular cancer and lung 
metastasis were not due the veteran at the time of his death.  
38 U.S.C.A. §§ 5112, 5121 (West 1991); 38 C.F.R. §§ 3.31, 
3.500, 3.1000 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions . . . and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual be paid . . ." to certain survivor(s).  
38 U.S.C.A. § 5121.  

In the present case, at the time of the veteran's death, he 
was service connected for hepatocellular cancer, rated as 100 
percent disabling, and lung metastasis, also rated as 100 
percent disabling.  He was separated from military service on 
October 8, 1996 with these disabilities and VA consequently 
granted service connection, effective from October 9, 1996.  
The appellant contends that, because the veteran did not die 
until November [redacted], 1996, he should have received some 
payment of compensation for the time period from October 9 to 
November [redacted], 1996.  

Under applicable law, the effective date of the award of 
service connection is the day following separation from 
service, if application therefor is received within one year 
of such separation.  38 U.S.C.A. § 5110(b)(1) (West 1991).  
This explains why the RO set October 9, 1996, as the date for 
the award of service connection.  However, no compensation 
was ever paid, even though a total rating had been assigned.

Interestingly, the provisions of 38 C.F.R. § 3.31 do not 
allow for the commencement of compensation "for any period 
prior to the first day of the calendar month following the 
month in which the award became effective."  § 3.31.  
Consequently, given that the earliest effective date that 
could be set under § 5110 was October 9, 1996, no 
compensation was due the veteran until the period beginning 
November 1, 1996.  With this information in mind regarding 
the earliest date from which compensation could commence, the 
Board turns to the question of whether there were benefits 
that accrued from November 1, 1996.

As noted above, the veteran died on November [redacted], 1996.  
This is significant because of other provisions of the law 
regarding the discontinuance of an award.  Specifically, the 
effective date of a discontinuance due to the death of a 
payee is the "[l]ast day of [the] month before death."  38 
C.F.R. § 3.500(g)(1) (emphasis added).  (The veteran was not 
receiving retirement pay, so § 3.500(g)(3) does not apply.)  
In the veteran's case, this regulatory language means that 
October 31, 1996, must consequently be the day set for 
discontinuance of the award.  Given that no benefit was 
payable until the period beginning after October 31, 1996, 
and because that same benefit was discontinued effective on 
October 31, 1996, no compensation benefit can be said to have 
been "due and unpaid."  § 5121.  The Board therefore 
concludes that a grant of accrued benefits for hepatocellular 
cancer and lung metastasis is not warranted.  


ORDER

Entitlement to accrued benefits on account of hepatocellular 
cancer and lung metastasis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

